Indian Claims Commission; rema/nd to Commission on remxmd from, Súfreme Cou/rt. — This case came before the court on decision and remand of the Supreme Court, 390 U.S. 468, that Court having on April 1,1968, rendered an opinion reversing the judgment entered in this court on December 16, 1966, and remanding the case for further remand to the Indian Claims Commission for additional proceedings to determine the measure of damages due the appellants as the result of the liability of the United States for its failure to invest the proceeds that would have been received had the United States not violated its treaty with the tribe. On May 6, 1968, the court ordered that in conformity with the decision and remand of the Supreme Court the judgment heretofore entered on December 16, 1966, 177 Ct. Cl. 762, 369 F. 2d 1001 (1966), be vacated and withdrawn as to the issue involving the liability of the United States for interest on the funds it failed to invest, i.e., the proceeds that would have been received by the tribe had the United States not violated its treaty. The court also ordered that the case be remanded to the Indian Claims Commission for further proceedings pursuant to and consistent with the court’s order and the opinion and remand of the Supreme Court.